[Cite as State v. Thompson, 2019-Ohio-4835.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


STATE OF OHIO,                                 :        OPINION

                 Plaintiff-Appellee,           :
                                                        CASE NO. 2018-T-0081
        - vs -                                 :

LUCIE M. THOMPSON,                             :

                 Defendant-Appellant.          :


Criminal Appeal from the Trumbull County Court, Central District, Case No. 2017 CRB
00362 E.

Judgment: Affirmed.



Dennis Watkins, Trumbull County Prosecutor, and Deena L. DeVico, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Michela J. Huth, P.O. Box 17, Bolivar, OH 44612 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Lucie M. Thompson, appeals from her conviction

and sentence for Cruelty to Animals in the Trumbull County Court, Central District. The

issues to be determined by this court are whether a judge within one district of a county

court may transfer a case to a judge in the other district if there is a conflict, whether a

companion animal’s seizure without a probable cause hearing constitutes reversible

error, whether non-companion animals may be seized from an owner’s property under a
search warrant, whether a conviction for cruelty to animals pursuant to R.C. 959.13 may

relate to a companion animal, whether failure to provide an inventory of property to a

defendant is reversible error, whether counsel is ineffective for failure to raise the

foregoing issues, and whether a trial court errs by failing to issue a final order upon

remand by a court of appeals. For the following reasons, we affirm the decision of the

lower court.

      {¶2}     On November 15, 2017, a search warrant was issued, signed by Judge

Thomas Campbell of the Trumbull County Court, Central District, for a property located

at 7119 Warren-Sharon Road in Brookfield, rented by Lucie Thompson.           Trumbull

County Animal Welfare League Humane Agent Harold Firster had filed an affidavit

seeking the warrant, based on receiving “a multitude of complaints” regarding equine

care and housing, and personally viewing the horses in an inadequate shelter. The

warrant permitted a search of the premises to establish whether animals were being

abused.

      {¶3}     A second affidavit warrant was signed by Firster on November 17, 2017,

in which he alleged that upon inspecting the animals pursuant to the prior warrant, the

safety and well-being of the horses “were in dangerous physical jeopardy.” A second

search warrant was signed by Judge Campbell on that date, in which he found probable

cause to search the premises for “2 adult horses, 1 pig, 1 dog, and various chickens

and ducks” and that these animals “are to be removed and placed in a suitable, safe

location and environment.”

      {¶4}     On December 8, 2017, a Complaint was filed in the Trumbull County

Court, Eastern District, charging Thompson with one count of Cruelty to Animals in




                                           2
violation of R.C. 959.13, a misdemeanor of the second degree.

       {¶5}    The trial court ordered that the matter be transferred to the Central District

due to a conflict of interest on December 14, 2017.

       {¶6}    A trial was held on May 23, 2018. The following pertinent testimony and

evidence were presented:

       {¶7}    Firster testified that following the receipt of complaints regarding

Thompson’s animals, he investigated and observed animals living “in an unsuitable

environment” without food or water. A warning was given to Thompson on November

10, 2017.     After obtaining a search warrant, Firster found the horses were housed

inadequately, they had poor footing in their small stall (described as either 10’ x 10’ or

12’ x 12’), and their feet were not properly cared for. After an initial contact, Thompson

covered the top of the horse stall with a tarp, a condition which witness Dr. Suzanne

Wilcox later expressed concern might cause the horses harm. He did not see any fresh

water for the animals, the horses appeared thin, and he did not see activity outside of

the stall demonstrating the horses were being exercised. The chickens and ducks, of

which there were approximately 35 to 37, did not look clean and were housed in a

similar-sized stall.

       {¶8}    Several employees of Happy Trails Farm Animal Sanctuary, which

assisted with the removal of the animals, made similar observations. Laurie Jackson,

Kaleigh Miller, and Rebecca Scalise observed the animals in small enclosures and did

not view food or water. According to Jackson, the horses had matted manure on their

bodies and looked thin, with one having thrush from standing in dirty and wet conditions.

She testified that some of the fowl had inflamed skin and scales on their feet, indicating




                                              3
the presence of mites. The ducks had reoccurring infections due to lack of water to

clean themselves.

      {¶9}   Pursuant to the testimony of the foregoing witnesses, the horses were

removed on November 17, 2017, and one pig, two ducks, 24 roosters, and one dog

were removed on November 20, 2017. The dog was taken to the Trumbull County

Animal Welfare League while the remaining animals were taken to Happy Trails in

Ravenna.

      {¶10} For the defense, Thompson testified that she had the horses in a

temporary structure because they had been dropped off at her home unexpectedly by

the stable that had been housing them. She testified that she planned to build larger

shelters/enclosures for the animals and that they were well fed, had access to water,

and she walked the horses around the yard.          Several witnesses, including two

neighbors and her son Roger Galford testified that they knew Thompson and either saw

no mistreatment of her animals or saw her taking good care of them, feeding them and

walking the horses.

      {¶11} On May 23, 2018, the trial court judge found Thompson guilty of the sole

offense.

      {¶12} Defense counsel filed a Motion to be Removed as Counsel for Defendant

on June 6, 2018, attached to which was a letter from Thompson requesting that he no

longer represent her. The motion was granted and a public defender was appointed.

      {¶13} On August 6, 2018, Thompson’s counsel filed a sentencing memorandum,

in which it was argued that payment of restitution for the care of the animals would be

unwarranted. A sentencing hearing was held on that date, a transcript of which is not




                                          4
part of the record on appeal. The court sentenced Thompson to serve 30 days in jail

and pay a fine of $500, both of which were suspended. The court ordered that she

complete a term of one year of probation and that the “animals seized” be forfeited to

the Happy Trails Farm Animal Sanctuary and the dog forfeited to the Trumbull Animal

Welfare League. The matter of restitution was “reserved” until briefed by the state.

       {¶14} Thompson filed a notice of appeal on August 28, 2018.              This court

remanded the matter due to a lack of a final appealable order, requiring the lower court

to hold a restitution hearing and issue a final formal judgment. The court held a hearing

and issued a judgment on October 3, 2018, finding that “defendant does not object to

and court awards * * * restitution in amount of $1,812.76 to Trumbull County Animal

Welfare” for veterinary bills relating to the pig. This court remanded the matter again for

the issuance of a single formal judgment entry that stated the fact of conviction and

sentence. On April 5, 2019, the lower court issued a final Judgment Entry which stated

the conviction, sentence, and restitution as described above.

       {¶15} On appeal, Thompson raises the following assignments of error:

       {¶16} “[1.] The Trial Court erred and abused its discretion because the Trumbull

County Central District and Judge Thomas A. Campbell patently and unambiguously

lacked jurisdiction over the criminal case.

       {¶17} “[2.] The Trial Court erred and abused its discretion because the searches

and seizures, based upon invalid search warrants, violated Lucie Thompson’s Fourth

Amendment Right to be free from Unreasonable Seizures.

       {¶18} “[3.]   The Trial Court erred and abused its discretion because Lucie

Thompson was not given notice and an opportunity to be heard on the State deprivation




                                              5
of her companion animal, and therefore her due process rights were violated, and the

State unreasonably seized her property.

       {¶19} “[4.] The Trial Court erred and abused its discretion when it violated Lucie

Thompson’s Fourteenth and Fourth Amendment rights by authorizing the seizure of

animals pursuant to R.C. 959.13, when no authority exists to do so.

       {¶20} “[5.] The Trial Court erred and abused its discretion because the R.C.

959.13 Criminal Conviction is invalid as to the Dog Seized.

       {¶21} “[6.] The Trial Court erred and abused its discretion because the State

failed to provide Lucie Thompson with the R.C. 2933.241 Inventory of Property.

       {¶22} “[7.]   The Trial Court erred and abused its discretion because Lucie

Thompson’s Attorney was Ineffective and this Violated her Sixth Amendment Right to

Counsel.

       {¶23} “[8.] [The] Trial Court erred and abused its discretion because it failed to

follow this Appellate Court’s remand Order.”

       {¶24} In her first assignment of error, Thompson argues that the Trumbull

County Court, Central District lacked jurisdiction over the case because Brookfield

Township is located within the Eastern District.

       {¶25} The State contends that jurisdiction in either district was proper and

emphasizes that the division of the two districts is solely for administrative purposes.

       {¶26} “With respect to criminal matters, [R.C. 1901.20(A)(1)] provides that a

municipal court has subject matter jurisdiction over misdemeanors committed within its

territorial jurisdiction.” State v. Jones, 11th Dist. Portage Nos. 2010-P-0051 and 2010-

P-0055, 2011-Ohio-5109, ¶ 24.        “[A]ll territory within [a] county not subject to the




                                             6
territorial jurisdiction of any municipal court” is subject to the jurisdiction of the county

court, which has jurisdiction of “all misdemeanor cases” falling within that territory. R.C.

1907.01; R.C. 1907.02(A)(1). Issues relating to subject matter jurisdiction are reviewed

by this court de novo and can be raised at any time. Jones at ¶ 12.

       {¶27} Here, the charge against Thompson was filed in the Trumbull County

Court, Eastern District. On December 14, 2017, Judge Platt, of the Eastern District,

transferred the matter to the Central District due to a conflict of interest. The matter

proceeded to its conclusion in the Central District. As made clear in R.C. 1907.01 and

.02, a county court has jurisdiction over all territory not subject to the authority of a

municipal court. Since the offense occurred in Brookfield, which is located in Trumbull

County and has no municipal court, it is subject to the jurisdiction of the Trumbull

County Court.

       {¶28} Regarding the division of the Trumbull County Court into two districts,

pursuant to R.C. 1907.15(A)(1), “[i]n counties having more than one county court judge,

subject to division (A)(2) of this section, the presiding judge of the county court may

divide the county court district into areas of separate jurisdiction and may designate the

location at which each judge shall hold court.” The Trumbull County Court has two

judges, pursuant to R.C. 1907.11, and has been divided into two districts.              R.C.

1907.15(B) further provides: “The jurisdiction of each county court judge shall be

coextensive with the boundaries of the county court district.”

       {¶29} Thompson argues the division of the court into “separate jurisdictions”

deprives the Central Court of jurisdiction over matters arising in Brookfield. This court

has addressed a similar issue. In Thomas v. Corrigan, 135 Ohio App.3d 340, 733




                                             7
N.E.2d 1213 (11th Dist.1999), a question was raised as to jurisdiction when a complaint

was filed in the Ashtabula County Court, Eastern Division but a claim was made that the

subject property in dispute was located in a city under the jurisdiction of the Western

Division. In Ashtabula, there is also one judge that “holds court” in each of the two

divisions. This court held that “[a]lthough R.C. 1907.15(A)(1) refers to each judge’s

area as an area of separate jurisdiction, the language of R.C. 1907.15(B) clearly grants

each judge jurisdiction to hear cases with territorial jurisdiction throughout the county

court district.” Id. at 345. Thus, it concluded that “the Eastern Division’s jurisdiction is

coextensive with the Western Division’s jurisdiction, and the judge in either area has the

jurisdiction to hear cases arising in the other’s area.” Id.

       {¶30} Thompson’s arguments that she was fingerprinted separately by the

districts and informed that she had to get records from the Eastern District rather than

the Central District, have no impact on whether, as a matter of law, the Central District

had jurisdiction.

       {¶31} Thompson also argues that when a county judge recuses himself, only the

Supreme Court has authority to appoint another judge, pursuant to R.C. 1907.141.

       {¶32} R.C. 1907.141(A)(1) provides that when “a vacancy occurs in the office of

a judge of a county court that consists of only one judge or if the judge of a county court

of that nature is * * * unavailable due to * * * recusal, the chief justice of the supreme

court may assign a sitting judge of another court of record * * * to temporarily serve on

the court.” (Emphasis added.) In this case, the county court consists of two judges,

pursuant to R.C. 1907.11, so R.C. 1907.141(A) is inapplicable. In the case of a county

court with two judges, the presiding judge may either request appointment from the




                                              8
supreme court or “appoint a substitute who is the resident of the territory of the court”

and “a judge of a court of record.” R.C. 1907.141(B)(1). When there is more than one

judge in a county court the concern of not having another available judge to hear a case

is not present as within a single judge court.

        {¶33} Thompson’s argument that Judge Campbell could not hear the case

because he does not live within the jurisdiction of the Eastern District lacks merit. As

this court has held, “a judge must be a resident of the county court district” as a whole,

but need not be a resident of the area where he is assigned, or, it follows, of the area

where the assigned case originated. Thomas, 135 Ohio App.3d at 345, 733 N.E.2d

1213.

        {¶34} State ex rel. Kline v. Carroll, 96 Ohio St.3d 404, 2002-Ohio-4849, 775

N.E.2d 517, cited by Thompson, is distinguishable. There, the common pleas judge

transferred a case from one municipal court to another due to a purported conflict with

all of the judges of a court, which is not the same circumstance present here, where the

matter was merely assigned to a different judge of the same court.

        {¶35} The first assignment of error is without merit.

        {¶36} In her second assignment of error, Thompson argues that since the

Central District lacks jurisdiction, Judge Campbell also lacked authority to issue a

search warrant.

        {¶37} Pursuant to R.C. 2933.21, “[a] judge of a court of record may, within his

jurisdiction, issue warrants to search a house or place * * *.” For the reasons outlined

above, we find that Brookfield Township falls under the jurisdiction of the entirety of the

Trumbull County Court and both of its judges. Since Thompson’s argument that Judge




                                             9
Campbell lacked authority to issue a warrant related solely to jurisdiction, we find no

error in his issuance of the warrant. This is not the case, such as in State v. Dulaney,

2013-Ohio-3985, 997 N.E.2d 560 (3d Dist.), cited by Thompson, where a judge issued a

warrant for property located “in a foreign county, outside of [his] jurisdiction.” Id. at ¶ 19.

       {¶38} The second assignment of error is without merit.

       {¶39} In her third assignment of error, Thompson argues that the court abused

its discretion by allowing her dog to remain seized without conducting a probable cause

hearing and, thus, her due process rights were violated.

       {¶40} “Due process under the Ohio and United States Constitutions demands

that the right to notice and an opportunity to be heard must be granted at a meaningful

time and in a meaningful manner where the state seeks to infringe a protected liberty or

property interest.”   State v. Hochhausler, 76 Ohio St.3d 455, 459, 668 N.E.2d 457

(1996).

       {¶41} Pursuant to R.C. 959.132(B), “[a]n officer may seize and cause to be

impounded at an impounding agency a companion animal that the officer has probable

cause to believe is the subject of an offense.” In such an instance, the officer shall

provide written notice of the seizure and impoundment to the owner, providing notice of

a probable cause hearing. R.C. 959.132(C). “Not later than ten days after notice is

provided or at the next available court date, the court shall hold a hearing to determine

whether the officer impounding a companion animal had probable cause to seize the

companion animal.” R.C. 959.132(E)(1).

       {¶42} An “offense” is defined as a violation of R.C. 959.131, which prohibits an

owner from cruelty to companion animals.           R.C. 959.132(A)(3).     Pursuant to R.C.




                                              10
959.132(A)(1) and R.C. 959.131(A)(1), a companion animal is “any animal that is kept

inside a residential dwelling and any dog or cat regardless of where it is kept” and does

not include livestock.

       {¶43} The terms of the statute require a probable cause hearing when the

companion animal is the subject of an offense under R.C 959.131, which was not the

case here.    However, Thompson argues this should apply to a companion animal

seized relating to any cruelty charge, since the same concerns arise and the State

should not be permitted to avoid the requirement for a hearing by seizing a dog and

charging for cruelty under a different statute, R.C. 959.13.

       {¶44} Even if Thompson were correct in arguing that she was entitled to a

probable cause hearing on the seizure of her dog under these circumstances, which the

record does not indicate was held, we fail to find grounds for the relief she requests, i.e.,

return of the dog and reversal of her conviction.

       {¶45} Issues relating to due process in criminal matters can be found to

constitute harmless error where the alleged due process violation does not “affect the

outcome of the case.” State v. Mitchell, 11th Dist. Portage No. 2018-P-0047, 2019-

Ohio-844, ¶ 19; State v. Dunning, 2d Dist. Greene No. 08CA07, 2009-Ohio-691, ¶ 13.

Crim.R. 52(A) provides that “[a]ny error, defect, irregularity, or variance which does not

affect substantial rights shall be disregarded.”

       {¶46} Here, we find no ground for reversal of Thompson’s conviction based on a

failure to hold a probable cause hearing to determine whether the dog should be

returned to her prior to the trial. Whether the dog was returned to her had no impact on

the evidence presented at trial or her commission of an offense of Cruelty to Animals.




                                             11
There was no particular testimony offered about the dog or its condition and the

conviction for the sole charge related to testimony about the horses and chickens, as

will be discussed below.

      {¶47} Further, regarding the continued seizure of her dog, Thompson was

ultimately able to refute any abuse through the trial and argue that the dog should be

returned during sentencing. The trial court found Thompson guilty of Cruelty to Animals

and then, as part of its sentence, placed her on one year of probation and ordered that

all of the animals seized be forfeited. This court has held that a trial court “has the

authority to order the confiscation of any animal following a conviction for cruelty

to animals.” State v. Bartlett, 11th Dist. Trumbull No. 96-T-5459, 1997 WL 269188, *3

(May 2, 1997). Several other districts have also found that “it is a proper condition of

probation to order a person convicted of cruelty to animals to forfeit other animals and

not just the animals that were the subjects of the charges.” State v. Kidd, 7th Dist.

Belmont No. 11-BE-33, 2012-Ohio-6094, ¶ 13; State v. Brooks, 9th Dist. Medina No. 07

CA 0111-M, 2008-Ohio-3723, ¶ 59-60 (a trial court did not err when ordering forfeiture

of the defendant’s dog when she was convicted of cruelty to her horse). Although

Thompson did not have an initial hearing regarding the seizure of her dog, the court

ultimately removed it from her custody and was entitled to do so under the law.

      {¶48} The third assignment of error is without merit.

      {¶49} In her fourth assignment of error, Thompson argues that there are no

provisions under Ohio law allowing for the seizure of non-companion animals.

      {¶50} While R.C. 959.13 does not specifically provide for removal of non-

companion animals, it also does not prohibit their removal. Thompson would have us




                                          12
hold that animals who are allegedly abused must remain with the alleged abuser after

charges are filed, which we find untenable. Here, the State sought a search warrant,

supported by probable cause, which permitted it to seize the animals in question.

      {¶51} Further, while Thompson argues that she suffered an “erroneous

deprivation” and a lack of due process, as is made clear in the third assignment of error,

she was permitted to refute the abuse of the animals at trial. Moreover, following trial

the court deemed it necessary for her to forfeit her animals. In the case of a conviction

for Cruelty to Animals under R.C. 959.13(A) “the court may order the offender to forfeit

the animal or livestock.” R.C. 959.99(D). Thus, it was ultimately proper that she be

prohibited from owning these animals and she was given a chance to demonstrate

otherwise.   Again, even if the animals had been impermissibly seized, this would

constitute harmless error.

      {¶52} As to Thompson’s contention that there was a violation of her Fourth

Amendment right against an unlawful seizure, we again find no grounds for reversal.

The animals were seized pursuant to a search warrant. Even if this warrant had been

improperly issued, the good faith exception to the exclusionary rule allows evidence

seized to be admissible provided the police acted in reasonable reliance on the search

warrant issued by a detached and neutral magistrate. State v. Bangera, 2016-Ohio-

4596, 70 N.E.3d 75, ¶ 65 (11th Dist.). Moreover, as explained above, there was a

multitude of evidence supporting the conviction that arose even prior to the seizure of

the animals and their examination by the veterinarian.

      {¶53} The fourth assignment of error is without merit.




                                           13
      {¶54} In her fifth assignment of error, Thompson argues that she could not be

convicted for abuse or neglect of her dog under R.C. 959.13 since that statute does not

apply to companion animals.

      {¶55} To the extent that the assignment of error relates to the application of a

statute, we review such matters de novo. State v. Bozek, 11th Dist. Portage No. 2017-

P-0028, 2018-Ohio-4945, ¶ 72.

      {¶56} Thompson was charged with and convicted of Cruelty to Animals, a

violation of R.C. 959.13. Pursuant to that statute, a person shall not confine an animal

without supplying it “with a sufficient quantity of good wholesome food and water” or

confine an animal without “access to shelter from wind, rain, snow, or excessive direct

sunlight if it can reasonably be expected that the animal would otherwise become sick

or in some other way suffer.” R.C. 959.13(A)(1) and (2).

      {¶57} Thompson notes that the dog must have been part of the basis for the

conviction since the complaint included the following language:

             no person who confines or who is the custodian or caretaker of a
             companion animal shall negligently do any of the following:
             CONFINE AN ANIMAL WITHOUT SUPPLYING IT DURING SUCH
             CONFINEMENT WITH A SUFFICIENT QUANTITY OF GOOD
             WHOLESOME FOOD AND WATER AND IMPOUND OR
             CONFINE AN ANIMAL WITHOUT AFFORDING IT, DURING
             SUCH CONFINEMENT, ACCESS TO SHELTER FROM WIND,
             RAIN, SNOW OR EXCESSIVE DIRECT SUNLIGHT IF IT CAN
             REASONABLY BE EXPECTED THAT THE ANIMALS WOULD
             OTHERWISE BECOME SICK OR IN SOME OTHER WAY
             SUFFER AND KEEP ANIMALS OTHER THAN CATTLE,
             POULTRY OR FOWL, SWINE, SHEEP, OR GOATS IN AN
             ENCLOSURE WITHOUT WHOLE SOME EXERCISE WHICH IS IN
             VIOLATION OF SECTION 959.13 OF THE OHIO REVISED CODE,
             Cruelty to animals, A M2.

(Emphasis added.)




                                          14
       {¶58} Thompson does not argue that the complaint was defective but that her

dog “was one of the animals which she was charged and convicted of abusing or

neglecting” and that charges relating to companion animals must be brought under R.C.

959.131. R.C. 959.13 does not specify whether “animal” means only non-companion

animals. Regardless, it is evident from a review of the trial transcript that the conviction

was based on Thompson’s conduct in relation to many animals, as the testimony

primarily established abuse relating to the fowl, horses, and pig. Specifically, evidence

was presented relating to their lack of food, water, and shelter from the elements. This

evidence was sufficient to establish the offense of Cruelty to Animals. As such, we find

no error in her conviction for a violation of R.C. 959.13.

       {¶59} The fifth assignment of error is without merit.

       {¶60} In her sixth assignment of error, Thompson argues the lower court abused

its discretion because an inventory of her property was not made in her presence nor

was she provided with a copy of the inventory.

       {¶61} To the extent that it can be argued evidence was illegally obtained due to

the failure to complete or provide an inventory, this would be properly raised in a motion

to suppress, and the issue is waived due to failure to file such a motion. State v.

Campbell, 69 Ohio St.3d 38, 44, 630 N.E.2d 339 (1994). Thompson argues an abuse

of discretion by the lower court for failure to enforce the requirements of R.C. 2933.241,

however, at most, the applicable standard would be plain error since Thompson did not

object to the alleged failure to supply her with a copy of the inventory. “Plain error exists

when it can be said that but for the error, the outcome of the trial would clearly have

been otherwise.” State v. Issa, 93 Ohio St.3d 49, 56, 752 N.E.2d 904 (2001).




                                             15
      {¶62} Pursuant to R.C. 2933.241:

             The officer taking property under a warrant for search shall give to
             the person from whom or from whose premises the property was
             taken a copy of the warrant and a receipt for the property taken * *
             *. The return shall be made promptly and shall be accompanied by
             a written inventory of any property taken. The inventory shall be
             made in the presence of the applicant for the warrant and the
             person from whose possession or premises the property was taken,
             if they are present * * * and shall be verified by the officer. The
             judge or magistrate shall upon request deliver a copy of the
             inventory to the person from whom or from whose premises the
             property was taken and to the applicant for the warrant.

      {¶63} The State contends that Thompson does not demonstrate she did not

receive an inventory of the property and a return of the search warrant demonstrates an

inventory was completed. A document titled “Return of Search Warrant” appears in the

record, but contains no time stamp. It states that a copy of the search warrant was

provided to Thompson but a copy of the inventory was not presented to her “as no items

were seized.” It would appear, then, that this may relate to the execution and service of

the first search warrant, during which no animals were seized. Thompson claims that

she did not receive an inventory following the seizure of her animals.

      {¶64} Even presuming no inventory was completed or provided to Thompson,

however, this did not result in prejudice or provide any grounds for relief. It has been

held that “the preparation and return of an inventory is ministerial” and “does not violate

any fundamental rights” of a defendant.          State v. Farley, 4th Dist. Lawrence No.

00CA25, 2001 WL 888366, *4 (July 27, 2001); State v. Moretti, 10th Dist. Franklin Nos.

73AP-440, et al., 1974 WL 183864, *4 (Apr. 9, 1974). “[I]t is generally recognized that

the failure of officers to make a prompt inventory and return does not affect the validity

of the search, where it is otherwise reasonable.” State v. Watson, 3d Dist. Logan No. 8-




                                            16
89-6, 1990 WL 131948, *3 (Aug. 27, 1990). Thompson concedes that, generally, “the

failure to comply with R.C. 2933.241 does not warrant exclusion of the evidence

seized.” As several courts have held, “[t]here is no prejudice to the defendant that is

inherent in the failure of the officer to file an inventory.” Moretti at *4; Farley at *4 (“even

if the officers did err in preparing and returning Farley’s inventory, the error would not

have prejudiced Farley”).

       {¶65} Thompson argues that the items seized were the basis of the charge

against her and she could not refute whether the animals in question “were in fact her

animals.” We find no reason why Thompson, who was present when the animals were

seized, could not refute the charge against her without an inventory. At trial, Thompson

contested the allegations of abuse rather than whether she was the owner of the

animals. While she contends that the State claimed an incorrect number of chickens

seized, this has little relevance to her conviction for a single charge of cruelty to

animals. Further, since it was determined that she should retain none of the animals,

an inventory would be unnecessary for the purpose of returning any property.

       {¶66} The sixth assignment of error is without merit.

       {¶67} In her seventh assignment of error, Thompson argues that trial counsel

was ineffective because he failed to raise various issues and examine all of the

evidence.

       {¶68} To demonstrate ineffective assistance of counsel, a defendant must prove

“(1) that counsel’s performance fell below an objective standard of reasonableness, and

(2) that counsel’s deficient performance prejudiced the defendant resulting in an

unreliable or fundamentally unfair outcome of the proceeding.” State v. Madrigal, 87




                                              17
Ohio St.3d 378, 388-389, 721 N.E.2d 52 (2000), citing Strickland v. Washington, 466

U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶69} Thompson argues that the failure to raise the issues addressed above

constituted ineffective assistance of counsel.      As already discussed in detail, these

arguments either lack merit or resulted in no harm to Thompson. As such, the elements

of an ineffectiveness claim are not met.

       {¶70} Thompson also requests we reference the fact section of her brief

regarding other instances of ineffectiveness, without presenting any argument as to

these issues.     Appellate courts do not “make arguments on appellant[’s] behalf.”

(Citation omitted.) N. Kingsville v. Beals, 11th Dist. Ashtabula No. 2017-A-0087, 2018-

Ohio-3012, ¶ 8. Briefly, however, we note that Thompson states counsel can be “seen

nodding off” in the video of the trial, that he failed to request higher quality pictures from

the State, that he did not review a video of the seizure recorded by her son, and that he

should have pointed to discord between Thompson and a State’s witness (which

assertion is not supported by anything in the record). However, she fails to establish

any argument regarding how these issues prejudiced her and resulted in a

fundamentally unfair outcome of the proceedings, especially given the multitude of

evidence establishing her commission of Cruelty to Animals. Defense counsel cross-

examined the majority of the State’s witnesses and presented several witnesses on

behalf of the defense and appeared to do so in an effective manner.

       {¶71} The seventh assignment of error is without merit.

       {¶72} In her eighth assignment of error, Thompson argues that the lower court

abused its discretion because it did not follow this court’s order on remand regarding a




                                             18
lack of a final appealable order.

       {¶73} In a September 17, 2018 Judgment Entry, this court remanded this matter

to the trial court, ordering that it “hold its restitution hearing and issue a formal final

judgment which includes all the elements of a final appealable order.” The trial court

held a restitution hearing but did not issue a judgment, in a single document, that

contained all of the elements necessary for a final order, including the fact of conviction,

sentence, and restitution. State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893

N.E.2d 163, ¶ 17; State ex rel. McKinney v. McKay, 11th Dist. Trumbull No. 2011-T-

0039, 2011-Ohio-3756, ¶ 14. As such, this court issued a second judgment remanding

to the trial court on April 2, 2019, requiring compliance with the order to issue a single

final judgment entry. Such a judgment was issued by the trial court on April 5, 2019.

While we recognize that the trial court did initially fail to comply with this court’s order,

this does not constitute reversible error. A final entry was issued upon remand and this

court has been able to properly exercise its jurisdiction to resolve Thompson’s appeal.

       {¶74} The eighth assignment of error is without merit.

       {¶75} For the foregoing reasons, Thompson’s conviction and sentence for

Cruelty to Animals in the Trumbull County Court, Central District, are affirmed. Costs to

be taxed against appellant.



MARY JANE TRAPP, J., concurs,

THOMAS R. WRIGHT, P.J., concurs in judgment only.




                                             19